SEPARATION AGREEMENT AND GENERAL RELEASE

            THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this "Agreement") is
made and entered into by and between Steven Hankins; personnel number 15595 
("Employee") and Tyson Foods, Inc. ("Employer").

STATEMENT OF FACTS

            Employee desires to accept the following agreements, including,
without limitation, certain additional consideration from Employer pursuant to
the terms of Employee's existing employment agreement with Employer (the
"Employment Agreement" attached hereto as Exhibit A) in return for Employee's
general release and restrictive covenant acknowledgements set forth below. 
Employee and Employer, on behalf of itself and its affiliates (collectively,
"Tyson"), desire to settle fully and finally all differences and disputes
between them, including, but in no way limited to, any differences and disputes
that might arise, or have arisen, out of Employee's employment with Employer and
the termination of that employment relationship.

STATEMENT OF TERMS

            In consideration of the mutual promises herein, it is agreed as
follows:

1.                  Non-Admission of Liability.  Neither this Agreement nor the
offer by Employer to enter into this Agreement shall in any way be construed as
an admission by Employer that it has acted wrongfully with respect to Employee
or any other person, or that Employee has any rights whatsoever against Tyson. 
Employer specifically disclaims any liability to or wrongful acts against
Employee or any other person, on the part of itself and any of the other
Releasees (as defined in Section 11 below). 

2.                  Duties of Employee.  Employee shall relinquish all current
duties on July 28, 2004.

3.                  Termination of Employment.  Employee acknowledges,
understands and agrees that Employee's employment with Employer terminates
effective July 28, 2004 (the "Separation Date").

4.                  Effective Date.  The effective date of this Agreement shall
be the eighth day after Employee signs this Agreement.

5.                  Consideration.  In full consideration and as material
inducement for Employee's signing of this Agreement, the sufficiency of which is
hereby acknowledged:

(a)  Employer will pay Employee's existing base pay, less all legal deductions,
through January 28, 2006, (the "Severance Period") in accordance with Employer's
established payroll policy, beginning on the first regularly scheduled payday
following the Effective Date of this Agreement;  and

89

--------------------------------------------------------------------------------



 

Employer will pay Employee a one-time lump sum payment in the amount of
$1,209,000.00, less all legal deductions.

(b) In the event you elect COBRA continuation coverage to provide for health
benefits for yourself (and, if applicable, eligible dependents) following
termination of employment, such will be paid for by Tyson, less the portion of
the premium cost paid by active Tyson employees for said coverages for the
Severance Period. 

It is understood that Employee's coverages under all Tyson benefit plans other
than its group medical, dental, vision and drug plan(s), including, but not
limited to, retirement, disability, accidental death and dismemberment, life
insurance, vacation and stock plans cease as of July 28, 2004.

(c)  Employee shall be entitled to exercise any outstanding stock option awards
previously granted to Employee to the extent vested, all in accordance with the
provisions of Exhibit A to the Employment Agreement.  

(d) Employee agrees to provide Employer, when reasonably requested by the
Chairman and CEO, the COO and/or the CAO, services as needed through the
Severance Period. 

Employee shall perform such duties with diligence and thoroughness. Employee
shall continue to be subject to and comply with all rules, policies, procedures,
supervision and direction as identified herein in all matters related to the
performance of said duties, consistent with past practices.

(e)  Employer shall provide office space and secretarial access as reasonably
necessary to accomplish assigned projects.  Employee shall not be required to
keep regular office hours except as necessary to accomplish assigned projects. 
Duties shall generally be performed in Springdale, AR and should Employee incur
expenses during the performance of his duties, Employee shall be reimbursed
consistent with Company policy.

The amount of severance payments and benefits payable pursuant to this Section 4
will be reduced on a dollar-for-dollar basis if Employee is or becomes entitled
to any other termination payments or similar benefits from the Employer.  In
addition, the amount of severance payments and benefits payable pursuant to this
Section 5 will cease if (i) Employee breaches any provision of this Agreement or
any other agreement between Employee and Employer; or (ii) if Employee should
become reemployed by Employer prior to the expiration of the Severance Period. 

6.                  Cessation of Authority.  Employee understands and agrees
that as of the Separation Date, Employee is no longer authorized to incur any
expenses, obligations or liabilities, or to make any commitments on behalf of
Employer.  Employee agrees to submit to Employer on or before July 28, 2004, any
and all expenses incurred by Employee through that date and any and all
contracts or other obligations entered into by Employee on behalf of Employer.

90

--------------------------------------------------------------------------------



 

7.                  Return of Company Materials and Property.  Employee
understands and agrees that Employee will turn over to Employer, on or before
July 29, 2004, all files, memoranda, records, credit cards, manuals, computer
equipment, computer software, pagers, cellular phones, facsimile machines,
company vehicles and any other equipment or documents, and all other physical or
personal property that Employee received from Employer and/or that Employee used
in the course of Employee's employment with Employer and that are the property
of Employer.

Employee agrees, represents and acknowledges that as a result of Employee's
employment with Employer, Employee has had in Employee's custody, possession and
control proprietary documents, data, materials, files and other similar items
concerning proprietary information of Tyson.  Employee acknowledges, warrants
and agrees that Employee has returned all such items and any copies or extras
thereof and any other property, files or documents obtained as a result of
Employee's employment with Employer and Employee has held such information in
trust and in strict confidence and will continue to do so after termination from
Employer, and that Employee has complied and will comply with Tyson's policies
regarding proprietary and confidential information.

8.                  No Obligation.  Employee agrees and understands that the
consideration described above in Section 5 of this Agreement is not required by
Employer's policies and procedures absent Employee's execution of this Agreement
or by any contracts between Employee and Employer procedures absent Employee's
execution of this Agreement.  Employee further agrees and understands that
Employee's entitlement to receive the consideration set forth above is
conditioned upon Employee's execution of this Agreement and is subject to the
further terms and conditions of this Agreement.  In addition, Employer will be
excused from its obligations under this Agreement if Employee exercises
Employee's right to revoke as provided in Section 15 below.

9.                  Severability.  The provisions of this Agreement are
severable, and if any part of it is found by a court to be illegal, invalid or
unenforceable, the other paragraphs shall remain fully valid and enforceable. 
This Agreement shall survive the termination of any arrangements contained
herein.

10.              Confidentiality and Professionalism.  Employee represents and
agrees that Employee will keep the terms, amount, value, and nature of
consideration paid to Employee, and the fact of this Agreement completely
confidential, and that Employee will not hereafter disclose any information
concerning this Agreement to anyone other than Employee's immediate family and
professional representatives who will be informed of and bound by this
confidentiality clause.  Employee agrees that Employee will not make or issue,
or procure any person, firm or entity to make or issue, any statement in any
form concerning Tyson, Employee's employment relationship or the termination of
Employee's employment relationship with Employer to any person or entity if such
statement is harmful to or disparaging of Tyson or any of its employees,
officers, directors, agents or representatives.

11.              Confidential Information, Trade Secrets, Limitations on
Solicitations and Non-Compete.  Employee understands, agrees and acknowledges
that the restrictions imposed upon the Employee pursuant to the Employment
Agreement respecting (a) the disclosure of confidential information and trade
secrets; (b) solicitation; and (c) competition and the related

 

91

--------------------------------------------------------------------------------





enforcement provisions under the Employment Agreement shall remain in full force
and effect as provided for therein.

12.              Complete Release.  As a material inducement to the parties to
enter into this Agreement, Employee hereby irrevocably and unconditionally
releases, acquits and forever discharges Tyson Foods, Inc. and each of its
stockholders, predecessors, successors, assigns, agents, directors, officers,
employees, representatives, divisions, subsidiaries, affiliates (and agents,
directors, officers, employees, representatives and attorneys of such divisions,
subsidiaries and affiliates), and all persons acting by, through, under or in
concert with any of them (collectively "Releasees"), from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts, and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected, including, but not limited to, rights arising out of
alleged violations or breaches of any contracts, express or implied, or any
tort, or any legal restrictions on Employer's right to terminate employees, or
any federal, state or other governmental statute, regulation, or ordinance,
including, without limitation: (1) Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991, (race, color, religion, sex, and
national origin discrimination); (2) the Americans with Disabilities Act
(disability discrimination); (3) 42 U.S.C. § 1981 (discrimination); (4) the Age
Discrimination in Employment Act (age discrimination); (5) the Older Workers
Benefit Protection Act (age discrimination); (6) the Equal Pay Act (wage
discrimination); (7) the Employee Retirement Income Security Act ("ERISA");
(8) Section 503 of the Rehabilitation Act of 1973; (9) the False Claims Act
(including the qui tam provision thereof); (10) the Occupational Safety and
Health Act; (11) the Consolidated Omnibus Budget Reconciliation Act of 1986;
(12) intentional or negligent infliction of emotional distress or "outrage";
(13) defamation; (14) interference with employment and/or contractual relations;
(15) wrongful discharge; (16) invasion of privacy; and (17) breach of contract,
express or implied (including breach of employment contract), ("Claim" or
"Claims"), which Employee now has, owns or holds, or claims to have, own or
hold, or which Employee at any time heretofore had, owned or held, or claimed to
have, owned or held, against each or any of the Releasees at any time up to and
including the date on which Employee signs this Agreement.

13.              Covenant Not To Sue and Indemnification.  Except as prohibited
by law, in consideration of the benefits conferred by the Agreement, Employee
will not sue any of the Releasees on any of the released Claims or join as a
party with others who may sue on any such Claims.  Employee hereby agrees to
indemnify and hold each and all of the Releasees harmless from and against any
and all loss, costs, damages, or expenses, including, without limitation,
attorneys' fees incurred by Releasees, or any of them, arising out of any breach
of this Agreement by Employee or the fact that any representation made herein by
Employee was false when made.

14.              No Claims.  Employee represents that Employee has not filed, or
assigned to others the right to file, any complaints, charges or lawsuits
against any of the Releasees with any governmental agency or any court, and that
Employee will not file, assign to others the right to file, or make any further
claims against the Releasees at any time hereafter for actions taken up to and
including the date Employee execute this Release. Employee agrees that neither
Employee nor any person or organization on Employee's behalf has filed, or
assigned others the right to file, nor are there pending, any complaints,
charges, or lawsuits against the Releasees with and federal, state or local
governmental agency or court.

92

--------------------------------------------------------------------------------



 

15.              Age Discrimination In Employment Act.  Employee hereby
acknowledges and agrees that this Agreement and the termination of Employee's
employment and all actions taken in connection therewith are in compliance with
the Age Discrimination in Employment Act (ADEA) and the Older Workers Benefit
Protection Act (OWBPA).  By executing this Agreement, Employee acknowledges and
agrees that (a) Employee understands the terms of this Agreement; (b) Employee
is waiving Employee's right to assert claims against Employer and the Releasees
under the ADEA; (c) Employee is waiving claims Employee now has or may have
against Employer and the Releasees through the date of the execution of this
Agreement, but is not waiving rights or claims that may arise after the date
this Agreement is executed; (d) Employee is receiving money and/or other
valuable consideration to which Employee is not otherwise entitled to receive;
(e) Employee has been advised to consult with an attorney prior to executing
this Agreement; (f) Employee has had up to forty-five (45) days to consider this
Agreement before executing it; and (g) Employee has seven (7) days after
executing this Agreement to revoke its acceptance.

16.              No Knowledge of Illegal Activity.  Employee acknowledges that
Employee has no knowledge of any actions or inactions by any of the Releasees or
by Employee that Employee believes could possibly constitute a basis for a
claimed violation of any federal, state, or local law, any common law or any
rule promulgated by an administrative body.

17.              No Other Representations.  Employee represents and acknowledges
that in executing this Agreement Employee does not rely, and has not relied,
upon any representation or statement not set forth herein made by any of the
Releasees or by any of the Releasees' agents, representatives, or attorneys with
regard to the subject matter, basis or effect of this Agreement or otherwise.

18.              Entire Agreement.  This Agreement sets forth the entire
agreement between the parties hereto, and supersedes any and all prior
agreements or understandings between the parties pertaining to the subject
matter hereof, including the Employment Agreement, except to the extent
otherwise expressly provided for herein.

19.              Binding Effect; Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
representatives, successors, transferees and permitted assigns.  This Agreement
shall not be assignable by Employee but shall be freely assignable by Employer.

20.              Knowledgeable Decision By Employee.  Employee represents and
warrants that Employee has read all the terms of this Agreement.  Employee
understands the terms of this Agreement and understands that this Agreement
releases forever Employer from any legal action arising from Employee's
relationship with Employer as an employee, and the termination of that
relationship between Employee and Employer.  Employee is signing and delivering
this Agreement of Employee's own free will in exchange for the consideration to
be given to Employee, which Employee acknowledges and agrees is adequate and
satisfactory.

21.              Employee Assistance.  Employee agrees to provide reasonable
assistance and cooperation to Employer in connection with any litigation or
similar proceeding that may exist

 

93

--------------------------------------------------------------------------------





or may arise regarding events as to which the Employee has knowledge due to
Employee's former employment with Employer.  This obligation of the Employee
shall continue through the Severance Period.  Employer will compensate the
Employee for reasonable and requested travel and other expenses incidental to
any such request.

22.              Full and Careful Consideration.  Please take this Agreement
home and carefully consider all of its provisions before signing it.  You may
take up to forty-five (45) days after receiving the Agreement to decide whether
you want to accept and sign this Agreement.  You do not have to take the full
forty-five (45) days if you agree to all of the Agreement's terms and wish to
sign sooner.  Also, if you sign this Agreement, you and Employer will then have
an additional seven (7) days after you sign this Agreement in which to revoke
it.  This Agreement will not be effective or enforceable, nor will any
consideration be paid, until after the revocation period has expired.  If you
choose to revoke this Agreement within seven (7) days of signing, Employer is
excused from its obligations under this Agreement.  You are free, and
encouraged, to discuss the contents and advisability of signing this Agreement
with an attorney of your choosing.  You are responsible for any costs and fees
resulting from your attorney reviewing this Agreement.

23.             Employee Attest. YOU ATTEST THAT YOU HAVE READ THIS AGREEMENT
AND THAT YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS YOU HAVE OR MAY HAVE AGAINST THE EMPLOYER.

To accept this Agreement, Employee must sign and date below, and return this
Agreement to Tyson Foods, Inc., 2210 West Oaklawn Drive, Springdale, Arkansas 
72762-6999, Attn:  Assistant Vice President - Benefits within forty-five (45)
days after July 26, 2004.

7/30/04                                                /s/ Steve
Hankins                                                         
DATE                                                  EMPLOYEE NAME

7/30/04                                                EMPLOYER
DATE

                                                            By:      
              /s/ David L. Van Bebber                    
                                                            Print Name:     
  David L. Van Bebber                         
                                                            Title:    
              Sr VP                                                

 

94